The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 2-15-2022 is acknowledged. Claims 1-22 are pending. Claims 1-12 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 13-18 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statements filed on 6-15-2021 and 7-13-2020 have been considered. Initialed copies are attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The rejected claims are drawn to methods of increasing the effectiveness of an unnamed weight loss treatment generally (claims 13-14 and 16-18) or diet and exercise specifically (claim 15) comprising administering a composition comprising a live species of bacteria from the genus Phascolarctobacterium. Additionally claims 16-18 require that at least 90% of the live bacteria in said compositions is from the genus Phascolarctobacterium.
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of species/strains of Phascolarctobacterium with efficacy in increasing the efficacy of a given weight loss treatment in a given subject, Applicant must adequately describe the specific genotypes/phenotypes that give rise to each of the recited characteristics.
However, the specification does not disclose distinguishing and identifying features of a representative number of members of the genus of Phascolarctobacterium species to which the claims are drawn, such as a correlation between the structure of the bacteria (species identified by genome and phenotype) and its recited function (to increase the efficacy of any and all weight loss treatments) so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus bacterial compositions.  The specification is limited to a demonstration that patients participating in a program comprising a modified diet and an exercise regimen (and who had a greater than 5% reduction in weight) had an increased Phascolarctobacterium baseline level. However, the specification is silent with regard to what specific Phascolarctobacterium species were increased or the demonstration that the administration of any Phascolarctobacterium species (or combination thereof) resulted in an increased efficacy of any weight loss treatment. Therefore, since the specification fails to adequately describe at least a substantial number of members of the genus of Phascolarctobacterium species/strains to which the claims refer.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of genetic alterations is not deemed representative of the genus of variant filamentous fungi to which the claims refer. Consequently, the instant claims fail to meet the written description provision of 35 USC 112, first paragraph.
	Moreover, the describing of a biological entity by their functions was addressed in the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)). In said case the court stated” 
To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

The court further opined that Centocor's suggestion

that our decision in Noelle and the PTO written description guidelines support the view that fully disclosing the human TNF-α protein provides adequate written description for any antibody that binds to human TNF-α.  That suggestion is based on an unduly broad characterization of the guidelines and our precedent.
	
The court concluded that 

While our precedent suggests that written description for certain antibody claims can be satisfied by disclosing a well-characterized antigen, that reasoning applies to disclosure of newly characterized antigens where creation of the claimed antibodies is routine.  Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbaugh et al. (U.S. Patent Application Publication US 2010/0172874 – IDS filed on 7-13-2020) and Flavell et al. (WO 2016/033439 – IDS filed on 7-13-2020).

	Turnbaugh et al. discloses a method altering weigh loss by altering the gut microbiome (see abstract for example). Turnbaugh et al. further disclose that said methods can comprise administering a composition to a mammal, wherein the level of a gut microbe species within said mammal is increased (see paragraph [0037]); that said method promotes weight loss in a subject by altering microbiota population in the subject's gastrointestinal tract by altering the microbiota population (see paragraph [0049]); and that the “alteration of the microbiota population can constitute a change in a particular species, genus, family order or class (see paragraph [0105]). Finally, Turnbaugh et al. disclose that said subjects can be human (see paragraph [0099]) and that said human is also on a calorie restricted diet (see paragraph [0061] and claims 10 and 11 for example). 
	Turnbaugh et al. differs from the instant claims in that they don’t specifically disclose the use of a composition comprising live Phascolarctobacterium.
	Flavell et al. disclose the use of bacteria to treating an inflammatory condition or disorder (see abstract and page 3, lines 25-31 for example). Flavell et al. further disclose that said bacteria can be Phascolarctobacterium (see page 3, line 23); that the inflammatory condition or disorder is obesity (see page 9, line 15); and that the subject is human (see page 9, line 16).
It would have to utilize the Phascolarctobacterium of Flavell et al. in the methods of Turnbaugh et al. as both references teach the administration of bacteria to treat obesity. Moreover, the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Turnbaugh demonstrates the use of probiotic bacteria to enhance weight loss treatments and the use of Phascolarctobacterium to treat obesity is well established in the art (e.g. Flavell et al.), the use of Phascolarctobacterium to enhance weight loss treatments is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met. Finally, the MPEP states:
 “It is prima facie obvious to combine two compositions each of which is taught by the
prior art to be useful for the same purpose, in order to form a third composition to be
used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (see MPEP 2144.06).

Consequently, it would have been obvious for the skilled artisan to use the Phascolarctobacterium bacteria of Flavell et al. in combination with the bacteria of Turnbaugh et al. to treat obesity. The addition of the Phascolarctobacterium of Flavell et al. would necessarily enhance the weight loss treatments of Turnbaugh et al. 
	

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 24, 2022